Case 2:20-cv-01581-DDP-SHK Document 10 Filed 05/26/20 Page 1 of 2 Page ID #:112



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.      2:20-cv-01581-DDP (SHK)                              Date: May 26, 2020
  Title: Edward Leon Guy III v. Ben Carson, et al.



  Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


                D. Castellanos                                        Not Reported
                Deputy Clerk                                          Court Reporter


     Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                None Present                                          None Present


  Proceedings (IN CHAMBERS): ORDER TO SHOW CAUSE WHY ACTION SHOULD
                             NOT BE DISMISSED



         On April 6, 2020, Plaintiff Edward Leon Guy III (“Plaintiff”), proceeding pro se and in
 forma pauperis (“IFP”), filed a First Amended Complaint (“FAC”) citing 42 U.S.C. § 1983, 42
 U.S.C. § 3613, and 28 U.S.C. § 1367 as legal bases for his claims against Dr. Ben Carson,
 Secretary of the United States Department of Housing and Urban Development (“HUD”);
 Robert Wilkie, Secretary of the Veteran’s Administration (“VA”); Doug Guthrie, President and
 CEO at Housing Authority of the City of Los Angeles (“HACLA”); Cindy Salazar, a HACLA
 employee; Sylvia Kaplan, a HACLA employee; DROB LLC, a California limited liability
 company; and Doe Defendants 1-10 (collectively “Defendants”). Electronic Case Filing
 Number (“ECF No.”) 7, FAC. In the FAC, Plaintiff also alleged several California, state causes
 of action.

          On April 27, 2020, after screening the Complaint, the Court issued an Order Dismissing
 the FAC with Leave to Amend (“ODLA”). ECF No. 9, ODLA. The Court provided Plaintiff
 until May 18, 2020, to file a Second Amended Complaint (“SAC”), should he so choose. Id. at
 30-31. In the ODLA, the Court warned that “if Plaintiff does not comply with the instructions
 enumerated above,” including timely filing a SAC, “the Court may recommend that this action
 be dismissed with or without prejudice for failure to state a claim, failure to prosecute, and/or
 failure to obey Court orders under Federal Rule of Civil Procedure 41(b).” Id. at 31. To date,
 Plaintiff has failed to timely file his SAC as ordered.

  Page 1 of 2                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk IV
Case 2:20-cv-01581-DDP-SHK Document 10 Filed 05/26/20 Page 2 of 2 Page ID #:113




         Under Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”), the Court may dismiss an
 action with prejudice for failure to prosecute or failure to comply with any court order. See Fed.
 R. Civ. P. 41(b). Here, Plaintiff has failed to serve his SAC as ordered by the Court.
 Consequently, under Rule 41(b), the Court may properly dismiss the instant action with
 prejudice for failure to prosecute and comply with a court order. Before dismissing this action,
 however, the Court will afford Plaintiff an opportunity to explain the failure.

          Accordingly, because Plaintiff has failed to timely file his SAC as ordered, Plaintiff is
 ORDERED TO SHOW CAUSE by June 9, 2020, why this action should not be dismissed for
 failure to prosecute and to follow Court rules and orders.

         Plaintiff can satisfy this Order to Show Cause (“OSC”) on or before June 9, 2020, by
 either: (1) filing a SAC as set out in the ODLA, ECF No. 9, or (2) notifying the Court that he no
 longer wishes to pursue this action. Failure to file a response by the date provided will result in a
 recommendation that the action be dismissed with or without prejudice for failure to prosecute
 and/or failure to comply with the Court’s orders.

         IT IS SO ORDERED.




  Page 2 of 2                       CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk IV
